[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER RE: DOCKET ENTRY No. 114.00
This matter appeared on the short calendar for August 16, 1990 and was marked ready in accordance with the Rules of court. Counsel for the minor child appeared on his motion for attorney fees. Counsel submitted a statement for services dated August 6, 1990. The court finds the statement of counsel to be fair and reasonable and allows $600.00 by way of counsel fees.
The court orders that the plaintiff and the defendant shall each pay $300.00 of such fees for counsel's services and orders that each of the parties shall pay such sum to Attorney Kaiser within thirty (30) days of today's date.
EDGAR W. BASSICK, III, JUDGE